Name: Regulation (EU) 2015/937 of the European Parliament and of the Council of 9 June 2015 repealing Council Regulation (EEC) No 3030/93 on common rules for imports of certain textile products from third countries
 Type: Regulation
 Subject Matter: Europe;  industrial structures and policy;  prices;  trade;  trade policy;  cooperation policy;  international trade;  leather and textile industries
 Date Published: nan

 25.6.2015 EN Official Journal of the European Union L 160/55 REGULATION (EU) 2015/937 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 9 June 2015 repealing Council Regulation (EEC) No 3030/93 on common rules for imports of certain textile products from third countries THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207(2) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Acting in accordance with the ordinary legislative procedure (1), Whereas: (1) Council Regulation (EEC) No 3030/93 (2) entered into force on 9 November 1993 and was applied as from 1 January 1993. (2) On 22 August 2012, the Russian Federation acceded to the World Trade Organization. As a consequence, the Republic of Serbia remained the last country with which the European Union had a bilateral agreement on trade in textiles. (3) On 29 April 2008, the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Serbia, of the other part (3) was signed. It entered into force on 1 September 2013. (4) On 1 February 2010, the Interim Agreement on trade and trade-related matters between the European Community, of the one part, and the Republic of Serbia, of the other part (4) entered into force. Since then, Regulation (EEC) No 3030/93 no longer applied to imports from Serbia. (5) Title I of Council Regulation (EC) No 427/2003 (5) expired on 11 December 2013. Therefore, the possibility to impose safeguard measures through that mechanism has expired. (6) For reasons of legal certainty, Regulation (EEC) No 3030/93 should therefore be repealed, HAVE ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 3030/93 is repealed. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 9 June 2015. For the European Parliament The President M. SCHULZ For the Council The President Z. KALNIÃ A-LUKAÃ EVICA (1) Position of the European Parliament of 29 April 2015 (not yet published in the Official Journal) and decision of the Council of 28 May 2015. (2) Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries (OJ L 275, 8.11.1993, p. 1). (3) OJ L 278, 18.10.2013, p. 16. (4) OJ L 28, 30.1.2010, p. 2. (5) Council Regulation (EC) No 427/2003 of 3 March 2003 on a transitional product-specific safeguard mechanism for imports originating in the People's Republic of China and amending Regulation (EC) No 519/94 on common rules for imports from certain third countries (OJ L 65, 8.3.2003, p. 1).